EXHIBIT 32.2 SECTION 1350 CERTIFICATION In connection with the Quarterly Report of School4Chauffeurs, Inc. (the "Company") on Form 10-Q/A for the quarter ending September 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jeffery E. Jones, Secretary/Treasurer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 6, 2010 By: /s/ JEFFERY E. JONES Jeffery E. Jones Secretary/Treasurer
